Title: Treasury Department Circular to the Commissioners of Loans, 27 May 1791
From: Treasury Department,Hamilton, Alexander
To: Commissioners of Loans


Treasury Department,May 27 1791
Sir,
By the 18th Section of the Act, making provision for the debt of the United States, it is declared that the payment of interest, whether to States or to Individuals, in respect to the debt of any State which may have exchanged its own securities for those of the United States, shall be suspended until a reexchange shall have taken place or a surrender be made of the last mentioned securities.
I request therefore that you will inform me whether any thing of the above kind has been transacted in your State. If it has, due attention must be paid to the restriction concerning it.
You will not, I presume, have failed to advert to that part of the 10th section of the same act which limits to the first of June the exchanges of certificates in the case of non-Subscribers. The issuing of new certificates to non-Subscribe[r]s for old ones, not produced previous to that day, will, of course, be forborne.
I am, sir,   with due consideration,   Your Obed Servant
A Hamilton
